DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 07/21/2022 has been entered. Claims 9, 21, 25 and 31-33 were previously cancelled. Claims 1-8, 10-20, 22-24 and 26-30 remain pending in this application. 

Claim Objections
Claims 1, 22 and 26 are objected to because of the following informalities:  
Claim 1, ln. 6-7 should read ---and wherein a size of each of the plurality of perforations [[are]] is smaller than a size of the treatment aperture;---
Claim 22, ln. 9-10 should read --- and wherein a size of each of the plurality of perforations [[are]] is smaller than a size of the treatment aperture;---
Claim 26, ln. 5-6 should read --- and wherein a size of each of the plurality of perforations [[are]] is smaller than a size of the open central window;---
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Coulthard et al. (Pub. No.: US 2015/0119833 A1) in view of Vinton (Pub. No.: US 2012/0046603 A1).
Regarding claim 15, Coulthard discloses (fig. 1-4B) a dressing (124) for treating a tissue site with negative pressure (¶ 0002, ln. 1-4), the dressing comprising:
	A manifold (absorbent layer 184); 
A fluid control layer (first wicking layer 176) comprising a liquid-impermeable material (¶ 0052, ln. 9-12);
A gel layer (base layer 132, ¶ 0034, ln. 1-4) comprising a plurality of perforations (apertures 160), and wherein the perforations are configured to expose a portion of the fluid control layer extending across the perforations to the tissue site through the gel layer (see fig. 1); and
	A cover (sealing member 140) comprising a non-porous film (¶ 0047, ln. 4-5) and a pressure sensitive adhesive (136, see fig. 1, ¶ 0040, ln. 5-6), the non-porous film disposed over the manifold (see fig. 2) and coupled to the gel layer around the manifold (see fig. 2), and the pressure sensitive adhesive disposed adjacent to the plurality of perforations (see fig. 2, ¶ 0035, ln. 6-9). 
Coulthard fails to disclose wherein the fluid control layer includes a plurality of fluid restrictions adjacent the manifold, wherein the plurality of fluid restrictions are configured to open bi-directionally in response to a pressure gradient, wherein four of the fluid restrictions are aligned with at least some of the perforations.
	 Vinton teaches (fig. 3-4) a dressing (41) in the same field of endeavor comprising a fluid control layer (fluid-impermeable layer 42) comprising a liquid-impermeable polymer film (¶ 0046, ln. 2-3) including a plurality of fluid restrictions (slits 51) adjacent a manifold (sheet 53, see fig. 4), wherein the plurality of fluid restrictions are configured to open bi-directionally in response to a pressure gradient (fluid restrictions are slits that open and thus open bi-directionally ¶ 0011, ln. 3-10). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fluid control layer of Coulthard such that it includes the plurality of fluid restrictions configured to open bi-directionally in response to a pressure gradient of Vinton in order to allow for optimal healing conditions for damaged tissue whilst allowing excessive fluid produced by the damaged tissue to be removed (Vinton ¶ 0011, ln. 10-13). 
Further, Coulthard discloses that the size and configuration of the plurality of perforations may be designed to control the adherence of the dressing to the epidermis (¶ 0031, ln. 32-34, ¶ 0039, ln. 1-5). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Coulthard in view of Vinton at least some of the perforations of Coulthard are aligned with four of the fluid restrictions of Vinton in order to provide a plurality of perforations with a configuration suitable for the particular application or geometry of the gel layer (¶ 0039, ln. 1-5).
Regarding claim 16, Coulthard discloses (fig. 4A) wherein the perforations are circular (¶ 0031, ln. 1-2) and have a diameter in a range of 1 millimeter to 50 millimeters (¶ 0031, ln. 26-28) which encompasses the claimed range of 7 millimeters to about 9 millimeters. 
In this case where the claimed ranges “overlap or lie inside ranges disclosed in the prior art”, a prima facie case of obviousness exists (MPEP §2144.05 I.).
Regarding claim 17, Coulthard in view of Vinton fail to teach wherein the fluid control layer comprises a film of polyurethane.
Vinton teaches (fig. 3-4) wherein the fluid control layer comprises a film of polyurethane (¶ 0020). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fluid control layer of Coulthard in view of Vinton such that it comprises a film of polyurethane, as taught by Vinton, as such materials are suitable for a fluid-impermeable layer (Vinton ¶ 0020). 
Regarding claim 18, Coulthard in view of Vinton fail to teach wherein the fluid restrictions comprise slits in the film.
Vinton teaches (fig. 3-4) wherein the fluid restrictions comprise slits in the film (¶ 0015, ln. 1-2). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fluid restrictions of Coulthard in view of Vinton such that they comprise slits in the film, as taught by Vinton, in order to provide a simple and effective means for implementing a self-regulating perforation (Vinton ¶ 0015, ln. 2-3).
Regarding claim 19, Coulthard in view of Vinton fail to teach wherein the slits each have a length in a range of about 2 millimeters to about 5 millimeters.  
Vinton teaches (fig. 3-4) wherein the slits each have a length in a range of 1 and 5 millimeters (¶ 0016, ln. 1) which overlaps with the claimed range of 2 to 5 millimeters.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the length of the slits of Coulthard in view of Vinton such that they have a length in a range of about 2 millimeters to about 5 millimeters, as encompassed by Vinton, in order to provide slits of a length beneficial in the regulation of exudate removal (Vinton ¶ 0016, ln. 3-4). In this case where the claimed ranges “overlap or lie inside ranges disclosed in the prior art”, a prima facie case of obviousness exists (MPEP §2144.05 I.).
Regarding claim 20, Coulthard in view of Vinton fail to teach wherein the slits each have a length of about 3 millimeters.
Vinton teaches (fig. 3-4) wherein the slits each have a length in a range of 1 and 5 millimeters (¶ 0016, ln. 1) which encompasses the claimed length of about 3 millimeters.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the length of the slits of Coulthard in view of Vinton such that they have a length of about 3 millimeters, as encompassed by Vinton, in order to provide slits of a length beneficial in the regulation of exudate removal (Vinton ¶ 0016, ln. 3-4). In this case where the claimed ranges “overlap or lie inside ranges disclosed in the prior art”, a prima facie case of obviousness exists (MPEP §2144.05 I.).

Claims 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Coulthard in view of Coulthard (Pub. No.: US 2010/0305490 A1), hereinafter Coulthard ‘490.
Regarding claim 22, Coulthard discloses (fig. 1-4B) a dressing (124) for treating a tissue site with negative pressure (¶ 0002, ln. 1-4), the dressing comprising:
	A cover (sealing member 140) having an adhesive (136, see fig. 1, ¶ 0040, ln. 5-6);
	A manifold (absorbent layer 184); 
	A polymer film (first wicking layer 176) comprising a liquid-impermeable material (¶ 0052, ln. 9-12); and
	A perforated silicone gel (base layer 132, ¶ 0034, ln. 1-4) having a treatment aperture (see center aperture of the plurality of apertures 160c), an interior border around the treatment aperture (see border 161), and a plurality of perforations (160a) around the treatment aperture and the interior border (see fig. 4B, ¶ 0032, ln. 1-6), wherein the interior border is free of the perforations (see fig. 4B);
	Wherein the cover, the manifold, the polymer film, and the perforated silicone gel are assembled in a stacked relationship with the cover and the perforated silicone gel enclosing the manifold (see fig. 1, 4A), the polymer film extends across the treatment aperture (see fig. 1) and is at least partially exposed through the treatment aperture (see fig. 1), and at least some of the adhesive is exposed through the perforated silicone gel around the treatment aperture (see fig. 1). 
Coulthard fails to disclose wherein the plurality of fluid perforations are smaller than the treatment aperture. 
	Coulthard ‘490 teaches (fig. 1-3) a dressing (104) for treating a tissue site with negative pressure (abstract) and thus in the same field of endeavor comprising a sealing layer (seal layer 222) having a treatment aperture (opening 231). Coulthard’490 further teaches that the treatment aperture is shaped such that it provides a seal while facilitating the passage of liquid from the tissue site (¶ 0059, ln. 8-12). Thus, Coulthard ‘490 teaches that the size of the treatment aperture is a result-effective variable and discovering the optimum or workable ranges involves only routine skill in the art. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the size of the treatment aperture of Coulthard with treatment aperture of Coulthard ‘490, thus resulting in the plurality of perforations being smaller than the treatment aperture, in order to provide a suitable sized treatment aperture that provides a seal while facilitating the passage of liquid from the tissue site (¶ 0059, ln. 8-12)
Absent any showing of critical or unexpected results, such limitations appear to be routine optimization within the skill of the ordinary artisan before the effective filing date of the invention are therefore prima facie obvious.
	Further, Coulthard fails to disclose that the polymer film is perforated. 
	Coulthard ‘490 teaches (fig. 1-3) a film comprising a liquid-impermeable material (diverter layer 232, ¶ 0069, ln. 1-5), wherein the film is perforated (see holes 247, ¶ 0068, ln. 5-7). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the polymer film of Coulthard such that it is perforated, as taught by Coulthard ‘490, in order to allow for reduced pressure to be applied (Coulthard ‘490 ¶ 0068, ln. 5-7). 
	Regarding claim 23, Coulthard in view of Coulthard ‘490 fail to teach wherein the treatment aperture corresponds to a surface of the manifold. 
	Coulthard ‘490 teaches (fig. 1-3) wherein the treatment aperture corresponds to a surface of a manifold (220) (see fig. 2-3, ¶ 0059, ln. 3-8).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the treatment aperture and manifold of Coulthard in view of Coulthard ‘490 such that the treatment aperture corresponds to a surface of the manifold, as taught by Coulthard ‘490, in order to secure the manifold into place (Coulthard ‘490 ¶ 0053, ln. 7-8). 
	Regarding claim 24, Coulthard in view of Coulthard ‘490 fail to teach wherein the treatment aperture is defined by a single opening that forms a frame around the manifold. 
	Coulthard ‘490 teaches (fig. 1-3) wherein the treatment aperture is defined by a single opening (see fig. 3) that forms a frame around the manifold (220) (see fig. 2-3, ¶ 0059, ln. 3-8).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the treatment aperture and manifold of Coulthard in view of Coulthard ‘490 such that the treatment aperture is defined by a single opening that forms a frame around the manifold, as taught by Coulthard ‘490, in order to secure the manifold into place (Coulthard ‘490 ¶ 0053, ln. 7-8). 

Claims 26-30 are rejected under 35 U.S.C. 103 as being unpatentable over Coulthard et al. (Pub. No.: US 2015/0119833 A1), in view of Coulthard (Pub. No.: US 2010/0305490 A1), hereinafter Coulthard ‘490 and further in view of Vinton (Pub. No.: US 2012/0046603 A1). 
Regarding claim 26, Coulthard discloses (fig. 1-4B) a dressing (124) for treating a tissue site with negative pressure (¶ 0002, ln. 1-4), the dressing comprising: 
A manifold (absorbent layer 184); 
A gel layer (base layer 132) comprising an open central window (see an aperture of the plurality of apertures 160c) and a plurality of openings (see apertures 160a) around the treatment aperture (see fig. 4B); 
A fluid control layer (first wicking layer 176) extending across the open central window (see fig. 1) and comprising a liquid-impermeable material (¶ 0052, ln. 9-12) extending across the treatment aperture (see fig. 1); and
	A cover (sealing member 140) comprising a film (¶ 0047, ln. 4-5) and a pressure sensitive adhesive (136, see fig. 1, ¶ 0040, ln. 5-6), the film disposed over the manifold (see fig. 2) and coupled to the gel layer around the manifold (see fig. 2), and the pressure sensitive adhesive disposed adjacent to the plurality of perforations (see fig. 2, ¶ 0036, ln. 1-3). 
Coulthard fails to disclose wherein the plurality of openings are smaller than the open central window
	Coulthard ‘490 teaches (fig. 1-3) a dressing (104) for treating a tissue site with negative pressure (abstract) and thus in the same field of endeavor comprising a sealing layer (seal layer 222) having an open central window (opening 231). Coulthard’490 further teaches that the open central window is shaped such that it provides a seal while facilitating the passage of liquid from the tissue site (¶ 0059, ln. 8-12). Thus, Coulthard ‘490 teaches that the size of the open central window is a result-effective variable and discovering the optimum or workable ranges involves only routine skill in the art. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the size of the open central window of Coulthard with the open central window of Coulthard ‘490, thus resulting in the plurality of openings being smaller than the treatment aperture, in order to provide a suitable sized open central window that provides a seal while facilitating the passage of liquid from the tissue site (¶ 0059, ln. 8-12)
Absent any showing of critical or unexpected results, such limitations appear to be routine optimization within the skill of the ordinary artisan before the effective filing date of the invention are therefore prima facie obvious.
Further, Coulthard fails to disclose wherein the fluid control layer comprises a plurality of fluid restrictions, wherein the plurality of fluid restrictions are configured to move from a normally restricted position to an open position in response to a pressure gradient.
Vinton teaches (fig. 3-4) a dressing (41) in the same field of endeavor comprising a fluid control layer (fluid-impermeable layer 42) comprising a liquid-impermeable material (¶ 0046, ln. 2-3) and a plurality of fluid restrictions (slits 51), wherein the plurality of fluid restrictions are configured to move from a normally restricted position to an open position in response to a pressure gradient (¶ 0011, ln. 3-10). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fluid control layer of Coulthard such that it includes plurality of fluid restrictions of Vinton, in order to allow for optimal healing conditions for damaged tissue whilst allowing excessive fluid produced by the damaged tissue to be removed (Vinton ¶ 0011, ln. 10-13).
	Regarding claim 27, Coulthard in view of Coulthard ‘490 and further in view of Vinton fail to teach wherein the open central window comprises an opening in the gel layer of about 20% to about 80% of a surface area of the gel layer.  
	Coulthard ‘490 teaches (fig. 1-3) that the open central window can be shaped such that it provides a seal while facilitating the passage of liquid from the tissue site (¶ 0059, ln. 8-12). Thus, Coulthard ‘490 teaches that the size of the open central window is a result-effective variable and discovering the optimum or workable ranges involves only routine skill in the art. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the open central window of Coulthard in view of Coulthard ‘490 and further in view of Vinton such that it comprises an opening in the gel layer of about 20% to about 80% of a surface of the gel layer in order to provide an open central window sized such that it provides a sealing effect while facilitating the passage of liquid from the tissue site (Coulthard ‘490 ¶ 0059, ln. 8-12). 
Absent any showing of critical or unexpected results, such limitations appear to be routine optimization within the skill of the ordinary artisan before the effective filing date of the invention are therefore prima facie obvious.
Regarding claim 28, Coulthard in view of Coulthard ‘490 and further in view of Vinton fail to teach wherein the open central window has a width in a range of about 90 millimeters to about 110 millimeters and a length in a range of about 150 millimeters to about 160 millimeters.  
	Coulthard ‘490 teaches (fig. 1-3) that the open central window has a width (W3) and a length (L3) that is shaped such that it provides a seal while facilitating the passage of liquid from the tissue site (¶ 0059, ln. 8-12). Thus, Coulthard ‘490 teaches that the length and width of the open central window is a result-effective variable and discovering the optimum or workable ranges involves only routine skill in the art. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the open central window of Coulthard in view of Coulthard ‘490 and further in view of Vinton such that it has a width in a range of about 90 millimeters to about 110 millimeters and a length in a range of about 150 millimeters to about 160 millimeters in order to provide an open central window sized such that it provides a sealing effect while facilitating the passage of liquid from the tissue site (Coulthard ‘490 ¶ 0059, ln. 8-12). 
Absent any showing of critical or unexpected results, such limitations appear to be routine optimization within the skill of the ordinary artisan before the effective filing date of the invention are therefore prima facie obvious.
Regarding claim 29, Coulthard discloses wherein the open central window comprises an opening that allows fluid ingress through the fluid control layer (¶ 0072, ln. 1-3). 
Regarding claim 30, Coulthard in view of Coulthard ‘490 and further in view of Vinton fail to teach wherein the open central window has an area within 20% of a surface area of the manifold proximate to the open central window.  
	Coulthard ‘490 teaches (fig. 1-3) that the open central window can be shaped such that it provides a seal while facilitating the passage of liquid from the tissue site (¶ 0059, ln. 8-12).Thus, Coulthard ‘490 teaches that the size of the open central window is a result-effective variable and discovering the optimum or workable ranges involves only routine skill in the art. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the open central window of Coulthard in view of Coulthard ‘490 and further in view of Vinton such that it has an area within 20% of a surface area of the manifold proximate to the open central window in order to provide an open central window sized such that it provides a sealing effect while facilitating the passage of liquid from the tissue site (Coulthard ‘490 ¶ 0059, ln. 8-12). 
Absent any showing of critical or unexpected results, such limitations appear to be routine optimization within the skill of the ordinary artisan before the effective filing date of the invention are therefore prima facie obvious.

	
Allowable Subject Matter
Claims 1-8 and 10-14 allowed provided the objecting are addressed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record is Coulthard (Pub. No.: US 2015/0119833 A1) which discloses a dressing comprising a fluid control layer comprising a treatment aperture and a plurality of perforations. Coulthard fails to disclose wherein a size of each of the plurality of perforations is smaller than a size of the treatment aperture. Coulthard (Pub. No.: US 2010/0305490 A1), hereinafter Coulthard ‘490, discloses a dressing comprising a treatment aperture with a size that is a result-effective variable. Further Coulthard fails to disclose a fluid control layer comprising a plurality of fluid restrictions aligned with the treatment aperture. Vinton (Pub. No.: US 2012/0046603 A1) discloses a fluid control layer comprising a plurality of fluid restrictions. Modifying Coulthard such that a size of each of the plurality of perforations is smaller than a size of the treatment aperture and such that a plurality of fluid restrictions are aligned with the treatment aperture requires a substantial modification of Coulthard and is therefore not obvious to one of ordinary skill in the art. Further, the prior art of record fails to disclose a plurality of fluid restrictions aligned with the treatment aperture and such modification to Coulthard requires improper hindsight reasoning. 
Accordingly, claim 1 and its dependents, claims 2-8 and 10-14, are allowable over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed 07/21/2022, with respect to claims 15-20, 22-24 and 26-30 have been fully considered but they are not persuasive. 
Applicant disagrees with the rationale for modifying Coulthard ‘833 in view of Coulthard ‘490. Applicant argues that the proposed modification of the apertures 160c of Coulthard ‘833 such that it is a single large aperture similar to the opening 231 in Coulthard ‘490 would destroy the proportional dimensions and their benefits of Coulthard ‘833. Applicant points to Coulthard ‘833 ¶ 0033 which recites the benefits of the disclosed proportions of the base layer 132. However, Coulthard ‘833 recites “the dimensions of the base layer 132 as described herein may be increased or decreased” (¶ 0033), thus suggesting that increasing the dimensions of apertures 160c is a possible embodiment. Accordingly, such modification of Coulthard ‘833 in view of Coulthard ‘490 is obvious. 
Applicant argues that a prima facie case of obviousness has not been established regarding claim 26’s recitation of “a fluid control layer comprising a liquid-impermeable layer”. To further expand on the rejection above, Coulthard discloses a fluid control layer (first wicking layer 176) that may comprise any material having a grain structure capable of wicking fluid (¶ 052, ln. 9-12). Such wicking layers disclosed by Coulthard distribute fluid over a surface area of the absorbent layer (¶ 0048) and are accordingly comprised of liquid impermeable materials as liquid is not absorbed by the wicking layers. 
Applicant argues that that Vinton’s dressing is not functionally related to the dressing of Coulthard ‘833 and that there is no motivation for a person of skill in the art to modify Coulthard ‘833 with Vinton. The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, one of ordinary skill can recognize that providing openings in the fluid control layer of Coulthard ‘833 can further move exudate through the dressing and away from the wound site. While Vinton’s dressing is configured to deliver oxygen, the dressing of similarly moves exudate away from the wound site and is thus in the same field of endeavor. 

					Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEAGAN NGO whose telephone number is (571)270-1586.  The examiner can normally be reached on Monday - Friday 7:00 am - 4:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571) 272-1115.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/MEAGAN NGO/Examiner, Art Unit 3781                                                                                                                                                                                                        
/TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781